Thomas Brigden plt agt Samuel Johnson formerly Mar of the ship two Sisters Defendt in an action of the case for not paying the Summe of Seven pounds ten shillings in money or thereabouts due for wages for Service done by the said Brigden as Masters Mate of the aforesd Ship, being Shipt by the sd Master at Fifty five Shillings in money per month &c. . . . The Jury . . . found for the plaint. Seven pounds Eleven Shillings money and costs of Court allowd Seventeen Shillings ten pence
Execution issued 5° aug° 1678.